Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 37-38, 57-62, 64 and 67 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jon et al., (JP 2007-131611 A), discloses providing fish an aquafeed supplemented with 0.1 to 10wt% anti-parasitic composition, where the anti-parasitic composition comprises 50 to 70wt% neem extract (i.e., Azadirachta indica extract) comprising azadirachtin in order to treat, control or prevent any parasite that parasitizes the fish (e.g., ectoparasite) (see Jon abstract; pages 2-6). NPL Harikrishnan et al., discloses providing fish an aquafeed supplemented with 0.2wt% Azadirachtin extracted from Azadirachta indica, in order to treat, control or prevent an aquatic mould (i.e., Aphanomyces invadans) infection (see Harikrishnan abstract; pages 1-4). NPL Talpur et al., discloses providing fish an aquafeed supplemented with up to 0.5wt% neem leaf (i.e., Azadirachta indica leaf), which is known to comprise azadirachtin, in order to treat, or control bacterial infection (i.e., Vibrio Harveyi) (see Talpur abstract; pages 254-255).
However, neither Jon, Harikrishnan, Talpur nor any other prior art reference disclose using feeds comprising a neem extract rich in azadirachtin A with the azadirachtin profile recited in claim 37, to treat, control, or prevent lice and/or copepod .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792